            Case 8:20-bk-05750-CPM             Doc 168      Filed 06/23/21       Page 1 of 1




                                          ORDERED.
     Dated: June 23, 2021




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 IN RE:                                                 CASE NO. 08:20-bk-05750-CPM
                                                        Chapter 7
 Quan Dinh Tran,
   Debtor(s).
 ____________________________________/

                         ORDER APPROVING TRUSTEE’S
                 APPLICATION FOR COMPENSATION FOR APPRAISER

      This case came on for consideration upon the Trustee’s Application for Compensation
[Doc No. 165]. For the reasons stated in the motion and no objections having been filed, it is

          ORDERED as follows:

            1. The Trustee’s Application for Compensation is hereby GRANTED.

            2. The Chapter 7 Trustee shall pay Joy Augustine of Read and Kelley Estate Services,
               LLC’s fees of $1,176.00 as an administrative expense.


Trustee Nicole M. Cameron is directed to serve a copy of this order on interested parties who do not receive
service by CM/ECF and file a proof of service within three days of entry of this order.
